Holcomb, J.
The only question presented for consideration is whether the “Nebraska Legal News,” in' which the notice of sale was published, is a “newspaper” within the meaning of section 497 of the Code of Civil Procedure. Prom the record pre*617seated we arrive at the conclusion that the paper mentioned is a weekly publication devoted, while not exclusively, more especially to the news of the courts, the proceedings had therein, and the decisions -and opinions emanating therefrom, news of more importance to the legal profession and those interested in the litigation carried on in the courts than to the public at large. There are contained in the copies attached to the record aside from the information of the character alluded to, advertisements of a general character, a limited amount of general reading matter, and some brief mention of current events, more especially of a personal nature and confined to the legal profession. There is somewhat a dearth of what may be called news of current events. The paper is in its sixth volume and twelfth number, and it has long-been recognized by the courts as a proper medium for the publication of legal notices to be published in some newspaper under the provisions of the section of the statute mentioned.
The case at bar in all its bearings is quite similar to the one presented to us in the case of Hanscom v. Meyer, 60 Nebr., 68, where the subject was discussed at some length and the conclusion was there reached that the publication then under consideration, one very much like the Nebraska Legal News in its make-up, scope, purpose and circulation was a newspaper within the meaning of the statute. It would serve no useful purpose to again go over the same ground and reiterate the views therein expressed. We refer to that opinion as more fully expressing our views regarding the subject. Applying the rule therein announced as to what constitutes a newspaper, we are of the opinion that the publication in the case at bar comes within the rule and should be regarded as a newspaper in contemplation of the section referred to. In the absence of. legislation more clearly defining the class of newspapers in which legal notices may properly be given, we think that the fact that a publication may be devoted especially to some particular object, calling, or profession or the dis*618semination of information of a special kind and yet possessing the general characteristics of a newspaper in the ordinary acceptation of the term and as defined by the courts and lexicographers, will not deprive it of its general classification as a newspaper, within the meaning of the law. While it may be true, as expressed by counsel for appellant, that the standard by which a newspaper may be defined is a liberal one, we think it must be regarded as proper in the absence of legislative restriction as to what constitutes a legal newspaper. While not wishing to be understood as favoring a more liberal standard, we do not think the court is warranted in reducing and narrowing the standard already established.
From what has been said it follows that the ruling complained of is without error and the order of confirmation should be, and therefore is,
Affirmed.
Sullivan, J., absent, not voting.